Action in replevin to recover a pipe organ sold by plaintiff to defendant Temple Israel under contract of conditional sale, reserving title in the seller, which the complaint alleges the other defendants are in possession of and wrongfully detain. The appeal is from a judgment dismissing the complaint as to defendants The Emigrant Industrial Savings Bank and Temple Israel, and directing judgment in favor of defendant Congregation Gates of Israel, Inc., and from an order denying rehearing of motions to dismiss complaint and for direction of a verdict, to set aside the directed verdict and the judgment thereon entered and for a new trial, and for retaxation of costs. Judgment and order unanimously affirmed, with costs. No opinion. Present —■ Martin, P. J., Glennon, Untermyer, Dore and Cohn, JJ.